Name: 94/703/EC: Commission Decision of 31 October 1994 extending Decision 94/622/EC adopting measures for the import of fruit and vegetables originating in or consigned from Albania (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  Europe;  plant product;  international trade
 Date Published: 1994-11-01

 Avis juridique important|31994D070394/703/EC: Commission Decision of 31 October 1994 extending Decision 94/622/EC adopting measures for the import of fruit and vegetables originating in or consigned from Albania (Text with EEA relevance) Official Journal L 284 , 01/11/1994 P. 0065 - 0065 Finnish special edition: Chapter 3 Volume 62 P. 0153 Swedish special edition: Chapter 3 Volume 62 P. 0153 COMMISSION DECISION of 31 October 1994 extending Decision 94/622/EC adopting measures for the import of fruit and vegetables originating in or consigned from Albania (Text with EEA relevance) (94/703/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Council Directive 93/43/EEC of 14 June 1993 on the hygiene of foodstuffs, and in particular Article 10 thereof (1), Whereas, Commission Decision 94/622/EC of 20 September 1994, adopting measures for the import of fruit and vegetables originating in or consigned from Albania (2) expires on 31 October 1994; Whereas, the presence of cholera in Albania continues to constitute a serious threat to public health in the Community, it is necessary to prolong protective measures at Community level concerning certain fruit and vegetables likely to present a risk of contamination, HAS ADOPTED THIS DECISION: Article 1 Article 4 of Commission Decision 94/622/EC replaced by the following text: 'Article 4 This decision is applicable until 15 January 1995.' Article 2 This decision is addressed to the Member States. Done at Brussels, 31 October 1994. For the Commission Martin BANGEMANN Member of the Commission (1) OJ No L 175, 19. 7. 1993, p. 1. (2) OJ No L 246, 21. 9. 1994, p. 26.